The plaintiffs have appealed from an order for judgment entered after allowance of the defendant’s motion to dismiss for failure to prosecute and after denial of the plaintiffs’ motion for rehearing. Rule 41 (b) (2) of the Massachusetts Rules of Civil Procedure, 365 Mass. 804 (1974), provides: “On motion of the defendant, with notice, the court may, in its discretion, dismiss any action for failure of the plaintiff to prosecute...” (emphasis supplied). No abuse .of that discretion has been demonstrated. The order for judgment is affirmed, and judgment is to be entered dismissing the action.

So ordered.